Citation Nr: 0738970	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-09 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than May 25, 2002 
for the grant of service connection for bilateral hearing 
loss to include the issue of whether the January 26, 1962 
rating decision should be revised or reversed on the basis of 
clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Raymond T. Schultz, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1952 to 
December 1956.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in February 2007.  This matter was 
originally on appeal from rating decisions dated in December 
2002 and August 2003 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Wichita, Kansas.


FINDINGS OF FACT

1.  The specific error alleged by the veteran in his 
Statement in Support of Claim received by the RO in January 
2003, in essence, asserts no more than a failure of a VA duty 
to assist him by not properly developing a claim for 
bilateral hearing loss.

2.  The veteran's claim for increased evaluation for service-
connected ear condition included a claim for separate 
evaluation for hearing loss.  As the issue of service 
connection for right ear hearing loss was not specifically 
included in the January 26, 1962 rating decision, an implied 
denial of that issue is construed in that rating decision.  

3.  The veteran's claim for service connection for right ear 
hearing loss received in April 2002 is a request to reopen 
his claim for service connection for right ear hearing loss.  


CONCLUSIONS OF LAW

1.  A valid claim of CUE has not been presented to reverse or 
revise the January 26, 1962 rating decision.  38 C.F.R. § 
3.105 (2007).

2.  The criteria for an effective date earlier than March 25, 
2002 for the award of service connection for bilateral 
hearing loss have not been met. 38 U.S.C.A. § 5110 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

With respect to whether the January 26, 1962 rating decision 
should be revised or reversed on the basis of CUE, the United 
States Court of Appeals for Veterans Claims (CAVC) has held 
that the VCAA is inapplicable to claims of clear and 
unmistakable error (CUE) in either an RO decision or a Board 
decision.  See Parker v. Principi, 15 Vet. App. 407, 412 
(2002) (holding VCAA inapplicable to claim that RO decision 
contained CUE); Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc), (holding that CUE motion is not a claim for 
benefits and that VCAA definition of claimant cannot 
encompass persons seeking revision of final decision based on 
CUE).  

With respect to entitlement to an effective date earlier than 
May 25, 2002 for the grant of service connection for 
bilateral hearing loss, VA has met all statutory and 
regulatory notice and duty to assist provisions.  A letter 
dated in August 2004 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The August 
2004 letter told him to provide any relevant evidence in his 
possession. See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).   

In addition, the nature of this case depends upon 
consideration of evidence already contained in the claims 
file. There is no dispute as to the date of receipt of the 
relevant documents in the file. Accordingly, there is no 
reasonable possibility that any additional notice would aid 
the veteran in substantiating his claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Entitlement to an effective date earlier than May 25, 
2002 for the grant of service connection for 
bilateral hearing loss to include the issue of 
whether the January 26, 1962 rating decision should 
be revised or reversed on the basis of CUE

Under governing law, the effective date of an award of 
disability compensation, in conjunction with a grant of 
entitlement to service connection, shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year of separation from 
service; otherwise, the effective date shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2). The effective date of an award of service 
connection based on new and material evidence will be set as 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later. 38 C.F.R. § 3.400(q)(1).

The veteran is claiming entitlement to an effective date of 
January 18, 1961, the date of his original claim.  

Historically, the veteran was awarded service connection for 
bilateral otitis externa in April 1957.  The rating decision 
noted that on current examination, there was noted a scaling 
of the canal walls which were inflamed and purulent discharge 
was present.  There was no hearing loss and the veteran 
complained of the ears itching.    

In January 1961, the veteran requested a reevaluation of his 
service-connected ear condition and noted that corrective 
surgery performed entailed the serious destruction of the 
left internal ear process that the plastic repair had begun 
but that the best that the doctors could promise was a 
partial restoration of useful hearing.  The veteran also 
noted that he would be returning for a second phase of this 
repair procedure and that he would undergo the same type of 
operative procedure for his right ear.  Private medical 
records indicate that radical mastoidectomy with primary 
closure of musculoplasty was performed in January 1961 on the 
veteran's left ear.  An October 1961 rating decision granted 
a temporary total evaluation from February 3, 1961 to April 
15, 1961.

In November 1961, the veteran noted that he had been awarded 
100 percent disability from February to April 1961 for his 
first operation and requested an additional award for a 
second operation performed in May 1961.  In addition, he 
requested an increased evaluation for permanent hearing loss 
in both ears.  A December 1961 rating decision granted a 
temporary total evaluation from May 28, 1961 to July 6, 1961.  
Rating for claimed hearing loss was noted to have been 
deferred pending receipt of audiology examination.

On the authorized audiological evaluation in December 1961, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10(25)
5(15)
15(25)

10 (15)
LEFT
80 (95)
65 (75)
60 (70)



(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA). Those are the figures on the left of each 
column and are not in parentheses. Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI). In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 66 percent in the left ear.  
The summary of pure tone audiometry indicated that the 
average loss was 8 decibels in two frequencies and 10 
decibels in three frequencies on the right and 62 decibels in 
two frequencies and 68 decibels in three frequencies on the 
left.  A diagnosis of mixed deafness left ear was rendered.  

A January 26, 1962 rating decision noted that it was readily 
apparent that the hearing defect was related to the otitis 
media and that based on the audiometric findings, a 
compensable evaluation was warranted.  The VA examination 
showed that the right ear speech reception threshold was 14 
decibels with 96 percent discrimination ability and the left 
ear speech reception threshold was 70 decibels with 66 
percent discrimination.  Thus, a 10 percent disability rating 
was assigned for left ear mixed deafness.

In March 1962, the veteran submitted a request for total 
disability for the time he spent in the hospital undergoing a 
third operation on his left ear and also the time he was 
absent from work.  Private medical records indicate that the 
veteran underwent radical mastoidectomy with skin graft of 
the left ear.  The increased evaluation was denied in a 
letter dated in May 1962.  

In June 1962, the RO received a VA Form 1-9, Claimant's to 
Administrator of Veterans Affairs, stating that his April 
1962 claim, he was not asking for an increase in disability 
but for a total disability rating during the time he was 
hospitalized and a period of convalescence.  The Board notes 
that this appeal was considered withdrawn in August 1962 due 
to the failure of the veteran to respond to a July 1962 
letter from the RO. 

In May 1966, the veteran submitted a request for total 
disability.  Private medical records indicate that the 
veteran underwent a revision of a left radical mastoidectomy 
on May 23, 1966.  In August 1966, the veteran submitted a 
statement regarding his 1966 hospitalization.  An October 
1966 rating decision granted a temporary total evaluation 
from May 22, 1966 to June 30, 1966.  In July 1967, the RO 
received the veteran's notice of disagreement with the 
disability ratings from July 1, 1966 with respect to his left 
ear.  A statement of the case was issue; however, the veteran 
did not perfect his appeal.

In May 1979, the veteran reported for a VA examination.  In a 
letter dated in May 1979, the RO noted that the report of his 
most recent VA examination had been reviewed and that the 
evidence did not warrant any change in the previous 
determination of his service-connected left ear hearing loss 
or service-connected ear condition (otitis media).  In fact, 
it was noted that VA examination demonstrated that hearing 
loss with the ear condition no longer shown to be disabling 
to a compensable degree but that the 10 percent evaluation 
was protected by law.

In June 1994, the RO received the veteran's request for an 
increased evaluation for his service-connected hearing loss.  
A November 1994 rating decision denied the veteran's claim. 

On March 25, 2002, the RO received the veteran's request for 
an increased evaluation for his service-connected disability, 
hearing loss and otitis media with residuals of mastoidectomy 
revisions.  In April 2002, the RO received the veteran's 
request for service connection for right ear hearing loss and 
labyrnthitis as secondary to service-connected disabilities.  
A December 2002 rating decision granted service connection 
for bilateral hearing loss (previously rated as left ear 
hearing loss, including claim for right ear hearing loss) 
with an evaluation of 30 percent effective March 25, 2002.

In December 2002, the veteran appealed the December 2002 
decision with respect to the effective date assigned.  He 
requested that his service-connected bilateral hearing 
disability award be recognized as January 18, 1961, the date 
of his original claim.

In Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit found 
that where a veteran files more than one claim with the RO at 
the same time, and the RO's decision acts (favorably or 
unfavorably) on one of the claims but fails to specifically 
address the other claim, the second claim is deemed denied, 
and the appeal period begins to run.  In Ingram v. Nicholson, 
20 Vet. App. 156 (2006), the U. S. Court of Appeals for 
Veterans Claims held that a reasonably raised claim remains 
pending until there is an adjudication of a claim for the 
same disability or there is recognition of the substance of 
the claim in a rating decision so that a claimant could 
determine that his claim had been adjudicated

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  The 
January 26, 1962, RO decision was an explicit adjudication of 
the veteran's claim for a hearing defect and the notice to 
the veteran informed him that service connection for mixed 
deafness on the left was granted.  This was sufficient to 
inform him that his claim for hearing loss had been 
adjudicated.

Applying the holding of Deshotel to this case, the Board 
finds that, as the veteran believed that the RO improperly 
failed to his address a claim for service connection for 
right ear hearing loss, his remedy was either to file a 
timely direct appeal at that time or to file a CUE claim to 
reopen the January 26, 1962 rating decision.  Here, no direct 
appeal of the January 26, 1962 rating decision was filed as 
to that issue.  VA rating decisions which are not timely 
appealed are considered final and binding in the absence of a 
showing of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105(a) (2007).  

The Board notes that the veteran has raised the issue of CUE 
in that decision.  To establish a valid CUE claim, a claimant 
must show that either the correct facts, as they were known 
at the time, were not before the adjudicator, or that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 
313 (1992).  CUE is a very specific and rare kind of error of 
fact or law that compels the conclusion, to which reasonable 
minds could not differ, that the result in the decision in 
question would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The 
claimant must assert more than a mere disagreement as to how 
the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. 
App. 52 (1996).  When attempting to raise a claim of CUE, a 
claimant must describe the alleged error with some degree of 
specificity, and provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Fugo, supra.

In this case, the veteran stated that VA had a duty to assist 
in developing his claim based on evidence that he sustained 
hearing damage and loss in both ears and that this was not 
done.

However, an alleged failure in the duty to assist by the RO 
may never form the basis of a valid claim of CUE.  See Elkins 
v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 
Vet. App. 377, 384 (1994).

More importantly, the veteran's allegation that VA failed in 
its duty to assist in developing his claim, does not clearly 
and specifically set forth the alleged clear and unmistakable 
error, or errors, of fact or law in the January 26, 1962 
rating decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Absent an allegation of 
clear and unmistakable error in the January 26, 1962 rating 
decision, the claim of CUE is dismissed without prejudice to 
refile.

The question remains whether an informal claim for service 
connection for right ear hearing loss was received after the 
January 1962 rating decision but before March 25, 2002. The 
Board finds that it was not.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151. A claim is a formal or informal 
communication, in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such an informal claim must identify the benefit 
sought.

Prior to March 25, 2002 but after the January 26, 1962 rating 
decision, the veteran filed claims seeking temporary total 
ratings, requests for approval of school attendance, a school 
attendance report, and documents relating to dependent 
status.  No claim for service connection for right ear 
hearing loss was received prior to March 25, 2002.

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed. See Brannon v. West, 12 Vet. App. 32, 35 (1998). 
The record does not include any communication from the 
veteran or a representative received after the January 26, 
1962 rating decision and prior to March 25, 2002 that may 
reasonably be construed as an indication he was seeking to 
reopen his claim of service connection for right ear hearing 
loss.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an effective date earlier than March 25, 2002 for the award 
of service connection for right ear hearing loss.




ORDER

The issue of whether the January 26, 1962 rating decision 
should be revised or reversed on the basis of CUE is 
dismissed.

Entitlement to an effective date earlier than May 25, 2002 
for the grant of service connection for bilateral hearing 
loss is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


